DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. The Amendments, however, have not place the claims in condition for allowance based on the newly applied art.
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites “the plurality of power feeding lines are not gathered to connect to the plurality of sub-arrays.” The Specification and the diagrams have failed to describe what the inventor is trying to claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The Applicant claims that the plurality of power feeding lines are not gathered to connect to the plurality of sub-arrays. It is not clear what the Applicant meant by not gathering the plurality of power feeding lines. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US 20110279345) in view of Quan (US 20100214170).
Regarding claim 1:
Tanabe et al. disclose (in Figs. 1, 5, 6, 9-11 and 13) an array antenna (1) comprising: a plurality of sub-arrays (see Figs.; first sub-array, second sub-array, third sub-array, fourth sub-array) each including a plurality of radiating elements (A1, A2; Para. 0035, Lines 1-5) arranged two-dimensionally in a first direction (x-axis) and a second direction (y-axis), wherein the first direction (x-axis) and the second direction (y-axis) are perpendicular to each other; and a plurality of power feeding lines (F; Para. 0035, Lines 1-5) individually feeding power from a high-frequency input/output device (through F) to the plurality of sub-arrays (Para. 0039, Lines 1-5), wherein the plurality of sub-arrays (see Figs.; first sub-array, second sub-array, third sub-array, fourth sub-array) are arranged along straight lines in the first direction 
Tanabe et al. discloses the arrangement suitable for beam steering in both an azimuth direction (arranging the antennas along x-axis) and an elevation direction (arranging the antennas along y-axis; See Figs.).
Tanabe et al. is silent on that the plurality of power feeding lines are directly connected to the high-frequency input/output device.


    PNG
    media_image1.png
    613
    599
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    468
    550
    media_image2.png
    Greyscale

Quan discloses (in Figs. 1a, 1b and 2c) a plurality of power feeding lines (106/108) are directly connected to the high-frequency input/output device (112), and wherein the plurality of sub-arrays (150) perform beam steering in both an azimuth direction and an elevation direction (Para. 0013, Lines 1-3; Para. 0031, Lines 15-18).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the plurality of power feeding lines arranged such that the each sub-array is directly connected to the high-frequency I/O as taught by Quan (Para. 0027, Lines 2-12) into the device of Tanabe et al. for the benefit of achieving an electrically steerable active antenna array capable of steering the electromagnetic waves without physical movement (Para. 0003, Lines 6-9).
Regarding claims 4, 7 and 8:
 
Regarding claim 5:
Tanabe et al. disclose the plurality of sub-arrays (see Fig. 6; first sub-array, second sub-array, third sub-array and fourth sub-array) are arranged at a second pitch (δ) in the first direction (x-axis).
Accordingly, it would have been an obvious matter of design consideration to set arrange a second pitch in the second direction as claimed for polarization and generation of radiation along a certain direction (Para. 0009, Lines 8-11) especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claims 6, 12, 13, 14 and 15:
Tanabe et al. disclose the plurality of sub-arrays each consist of 2n of the radiating elements, where n is a positive integer (see arrangements in the Figs.).
Regarding claims 9 and 11:
Tanabe et al. disclose the plurality of sub-arrays are arranged at a second pitch (δ) in the first direction (x-axis).
Accordingly, it would have been an obvious matter of design consideration to set arrange a second pitch in the second direction as claimed for polarization and generation of radiation along a certain direction (Para. 0009, Lines 8-11) especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 16:
Tanabe et al. disclose the plurality of sub-arrays (see Figs.; first sub-array, second sub-array, third sub-array, fourth sub-array) are arranged at a first pitch (defined by the distance/spacing between A1-A2) in the first direction (x-axis), and a shift amount with respect to the first direction (x-axis) between positions of two sub-arrays adjacent to each other in the second direction (y-axis) is less than or equal to 1/2 the first pitch (defined by the distance/spacing between A1-A2; see arrangements in the Figs.). 
Regarding claim 17:
Tanabe et al. disclose a plurality of images obtained by orthogonally projecting the plurality of subarrays (see Figs.; first sub-array, second sub-array, third sub-array, fourth sub-array) in straight lines parallel to the first direction (x-axis) are arranged at a regular pitch less than or equal to 1/2 the first pitch (defined by the distance/spacing between A1-A2) in the first direction (x-axis; see arrangements in the Figs.).
Regarding claim 18:
Tanabe et al. is silent on that each of the plurality of power feeding lines is directly connected between one sub-array of the plurality of sub-arrays and the high-frequency input/output device.
Quan discloses that each of the plurality of power feeding lines (106/108) is directly connected between one sub-array of the plurality of sub-arrays (150) and the high-frequency input/output device (112).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the plurality of power feeding lines arranged such that the each sub-array is directly connected to the high-frequency I/O as taught by Quan (Para. 0027, Lines 2-12) into the device of Tanabe et al. for the benefit of achieving an electrically steerable active antenna array capable of steering the electromagnetic waves without physical movement (Para. 0003, Lines 6-9). 
Regarding claim 19:
Tanabe et al. is silent on that the plurality of power feeding lines are not gathered to connect to the plurality of sub-arrays.
Quan disclose that the plurality of power feeding lines (106/108) are not gathered to connect to the plurality of sub-arrays (150).
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the plurality of power feeding lines arranged such that the each sub-array is directly connected to the high-frequency I/O as taught by Quan (Para. 0027, Lines 2-12) into the device of Tanabe et al. for the benefit of achieving an electrically steerable active antenna array capable of steering the electromagnetic waves without physical movement (Para. 0003, Lines 6-9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BI

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845